DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Response to Arguments
Applicant’s arguments, see p. 6-9, filed 09/02/2022, with respect to the rejection(s) of claim(s1-15 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Claim(s) 1-6, 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branch et al. (US-20150264864 hereinafter Branch) in view of Middelberg et al. (DE-102014014049 hereinafter Middelberg) further in view of Baumgarten et al. (US-20180084718 hereinafter Baumgarten).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“sensing system” in claim(s) 1-3, 7-11 which appears to be one or more sensors from at least 0017 of the Instant Specification.
“processing unit” in claim(s) 1, 4, 5, 12, 13, 15 which appears to be a processor from at least 0050 of the Instant Specification.
“output terminal” in claim 5 which appears to be an output from at least 0086 of the Instant Specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.












Claim(s) 1-6, 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branch et al. (US-20150264864 hereinafter Branch) in view of Middelberg et al. (DE-102014014049 hereinafter Middelberg) further in view of Baumgarten et al. (US-20180084718 hereinafter Baumgarten).


	Regarding claim 1, Branch teaches A monitoring system for a combine harvester having a header with a header width for harvesting a crop and a residue spreading system for spreading a crop residue, the monitoring system  comprising (fig 1): 
a sensing system configured to (Branch 0021 “FIG. 3 is a schematic circuit diagram of the MOG sensing system.”): 
provide one or more measurement waves (Branch 0026 “ultrasonic sensor 204 is coupled to the left rear of the agricultural harvester 100”), 
intersecting a flow of crop residue discharged by the spreading system (Branch 0024 “MOG is separated from the grain, it falls into a conduit 120 which steers the MOG rearward and into a chopper 122. ”; 0012 “MOG sensing system for a residue spreader of an agricultural harvester”), the one or more measurement waves determining 
a two-dimensional measurement area (Branch fig 2 [ultrasonic sensors sends results of measured MOG sensing data corresponding to a two-dimensional measurement area]); and
	 receive a plurality of response waves reflected from the measurement area (Branch 0033 “The greater the thickness and/or density of the cloud of MOG, the greater the magnitude of the reflected portion. First ultrasonic sensor 204 is configured to receive this reflected portion”);
	 and a processing unit (Branch 0038 “ECU 302 ”) comprising 
an input terminal configured to receive a response signal of the sensing system (Branch 0028 “The ECU 302 also comprises signal conditioning circuits configured to receive the signals from the first ultrasonic sensor 204”), the response signal representative of the plurality of response waves reflected from the measurement area (Branch 0033 “A portion of the ultrasonic signal is reflected back to the first ultrasonic sensor 204 by the cloud of MOG.”), the processing unit configured to determine, based on the response signal, 
a density and (Branch 0033 “A portion of the ultrasonic signal is reflected back to the first ultrasonic sensor 204 by the cloud of MOG. The magnitude of this portion depends upon the thickness and/or density of the cloud of MOG. ”);
	 wherein the measurement area is at (Branch 0033 “This ultrasonic signal is directed toward and travels outward into the cloud of MOG flying through the air on the left side of the agricultural harvester 100”; 0038 “In step 406, the ECU 302 compares the signals from the first ultrasonic sensor 204 in the second ultrasonic sensor 206 and determines, based upon this comparison, whether the MOG is spread more to the right or more to the left behind the agricultural harvester 10”).
	While Branch discloses, “[0044] The ECU 302 in this arrangement can be coupled to the chopper motors to vary the relative speeds of the motors and therefore the relative distribution of MOG to the left and to the right.”, Branch does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Middelberg teaches a combine harvester measuring velocity distribution (Middelberg p.2 “ measured density and velocity distribution of the grit on the field surface ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MOG sensing system and method of Branch to include the spreading material distribution system and method of Middelberg.  One would have been motivated to do so in order to advantageously distribute grit more reliably (Middelberg p.2).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Middelberg merely teaches that it is well-known to incorporate the particular velocity measurements.  Since both Branch and Middelberg disclose similar combine harvesting systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Baumgarten teaches  wherein the measurement area is at an end of a trajectory of the crop residue from the spreading system to a deposit area (Baumgarten 0021 “In this context, in a partial strategy, the driver assistance system measures the mass of the proportional crop flow exiting the spreading device and the area percentage of the ground upon which the sensed portion of the crop flow is spread, and determines the crop distribution on the area percentage of the ground from these measurements”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MOG sensing system and method of Branch and the spreading material distribution system and method of Middelberg to include the combine harvester system and method of Baumgarten.  One would have been motivated to do so in order to advantageously improve the spreading of the crop flow from harvester (Baumgarten 0022).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Baumgarten merely teaches that it is well-known to incorporate the particular crop flow measurement.  Since both the previous combination and Baumgarten disclose similar combine harvesting systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 2, Branch in view of Middelberg and Baumgarten teach The monitoring system according to claim 1.
Branch in view of Middelberg further teach wherein the sensing system comprises a sensor mounted underneath the residue spreading system (Middelberg fig 2 [The sensors 24 is under the distributer system 4]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MOG sensing system and method of Branch to include the spreading material distribution system and method of Middelberg.  One would have been motivated to do so in order to advantageously distribute grit more reliably (Middelberg p.2).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Middelberg merely teaches that it is well-known to incorporate the particular velocity measurements.  Since both Branch and Middelberg disclose similar combine harvesting systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 3, Branch in view of Middelberg and Baumgarten  teach The monitoring system according to claim 1.
Branch further teaches wherein the sensing system comprises two sensors, respectively sensing a left hand and right hand portion of the flow of crop residue (Branch fig 2 [sensors 204 are located on the left and right hand side]).

	Regarding claim 4, Branch in view of Middelberg and Baumgarten teach The monitoring system according to claim 1.
Branch in view of Middelberg further teach wherein the processing unit is further configured to generate a signal indicative of a density and velocity (Middelberg see claim 1) distribution substantially corresponding to a desired density and velocity distribution (Branch fig 4; 0038 “ In step 406, the ECU 302 compares the signals from the first ultrasonic sensor 204 in the second ultrasonic sensor 206 and determines, based upon this comparison, whether the MOG is spread more to the right or more to the left behind the agricultural harvester 100.”);
	 receive a subsequent response signal of the sensing system, the subsequent response signal representative of a plurality of subsequent response waves reflected from the measurement area (Branch fig 4 [data is read from sensor 1 and sensor ]);
	 determine, based on the subsequent response signal, a subsequent density (Branch 0034 “In step 404, the ECU 302 reads a signal from the second ultrasonic sensor 206. The second ultrasonic sensor 206 is constructed the same as the first ultrasonic sensor 204, and therefore produces a signal that it transmits to the ECU 302 that is indicative of the thickness and/or density of the cloud of MOG on the right side of the agricultural harvester 100.”; fig 4) and velocity distribution of the crop residue across the two-dimensional measurement area (Middelberg p.2 “sensor is arranged to estimate not only a single speed value for the entire grit stream, but a distribution of the speed”; p.2“modeling a resulting from the measured density and velocity distribution of the grit on the field surface and for controlling operating parameters of the distributor are provided on the basis of the modeled distribution of the grit.”; p.4 “ From an increase in the spectral width of the echo relative to the radar wave radiated originally, the processing unit 29 further, to close the velocity distribution within the grit stream.”);
	 and determine, based on a comparison of the subsequent density and velocity distribution and the desired density and velocity distribution, a control signal for the spreading system, in order to substantially maintain the desired density and velocity distribution (Branch fig 4; 0039 “Thus, if the ultrasonic sensors indicate that too much MOG is going to the left, the ECU 302 signals the actuator to steer the MOG more to the right.” [adjusting the actuator to steer the MOG to a desired distribution corresponds to a control signal for the spreading system]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MOG sensing system and method of Branch to include the spreading material distribution system and method of Middelberg.  One would have been motivated to do so in order to advantageously distribute grit more reliably (Middelberg p.2).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Middelberg merely teaches that it is well-known to incorporate the particular velocity measurements.  Since both Branch and Middelberg disclose similar combine harvesting systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	Regarding claim 5, Branch in view of Middelberg and Baumgarten teach The monitoring system according to claim 1.
Branch in view of Middelberg further teach wherein the processing unit is further configured to determine a distribution of the crop residue over the deposit area (Middelberg p.2 “a distribution device for ejecting a grit beam in changing throw directions on the field surface Speed of the grit stream at the output of the distributor is arranged and a processing unit for modeling a resulting from the measured density and velocity distribution of the grit on the field”), the processing unit further comprising 
an output terminal (Branch fig 2-3 [ECU connected to the sensor which output a signal representative of the crop distribution from sensor data processing as shown in fig 4]) configured to output a distribution signal representative of the distribution of the crop residue over the deposit area (Branch fig 4 [see above]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MOG sensing system and method of Branch to include the spreading material distribution system and method of Middelberg.  One would have been motivated to do so in order to advantageously distribute grit more reliably (Middelberg p.2).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Middelberg merely teaches that it is well-known to incorporate the particular velocity measurements.  Since both Branch and Middelberg disclose similar combine harvesting systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 6, Branch in view of Middelberg and Baumgarten teach The monitoring system according to claim 1.
Middelberg further teaches wherein the two- dimensional measurement area has a substantially horizontal orientation (Middelberg fig 5; p.4 “The distance of this surface 27 from the rear of the combine 1 is determined primarily by the throw speed of the grit.” [fig 5 shows a trajectory with a substantially horizontal orientation that the grit is thrown on the surface of the field which is measured by the sensors. Further see Abstract.]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MOG sensing system and method of Branch to include the spreading material distribution system and method of Middelberg.  One would have been motivated to do so in order to advantageously distribute grit more reliably (Middelberg p.2).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Middelberg merely teaches that it is well-known to incorporate the particular velocity measurements.  Since both Branch and Middelberg disclose similar combine harvesting systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 8, Branch in view of Middelberg and Baumgarten teach The monitoring system according to claim 1.
Branch further teaches wherein the sensing system is further configured to determine multiple two-dimensional measurement areas, each intersecting the flow of crop residue discharged by the spreading system at the same or a different height above the deposit area (Branch fig 2 [measurements from the multiple sensors 204 correspond to the multiple two-dimensional measurement areas.]).

	Regarding claim 9, Branch in view of Middelberg and Baumgarten teach The monitoring system according to claim 1, wherein the sensing system is further configured to scan the measurement area across a scan angle substantially spanning or exceeding the deposit area (Branch fig 2 [The sensors 204 on opposite ends emit ultrasonic waves, corresponding to a scan angle and at least scan the deposit area]).

	Regarding claim 10, Branch in view of Middelberg and Baumgarten teach The monitoring system according to claim 9.
Branch further teaches wherein the sensing system comprises a plurality of sensors, each scanning a portion of the scan angle (Branch fig 2 [ultrasonic sensors 204]).

	Regarding claim 11, Branch in view of Middelberg and Baumgarten teach The monitoring system according to claim 1.
Branch further teaches wherein the sensing system comprises a radar system or an ultrasonic system (Branch fig 2 [ultrasonic sensors 204]).

	Regarding claim 12, Branch in view of Middelberg and Baumgarten teach The monitoring system according to claim 1.
Branch further teaches wherein the processing unit is configured to determine the density and velocity distribution of the crop residue (See claim 1) by determining an amount of crop residue in a plurality of sub-areas of the deposit area (Branch 0039 “Thus, if the ultrasonic sensors indicate that too much MOG is going to the left, the ECU 302 signals the actuator to steer the MOG more to the right. Likewise, if the ultrasonic sensors indicate that too much MOG is going to the right, the ECU 302 signals the actuator to steer the MOG more to the left.” [Deposits too much to the left or right correspond to sub-areas of the entire deposit area]).

	Regarding claim 13, Branch in view of Middelberg and Baumgarten teach The monitoring system according to claim 1.
Branch further teaches wherein the processing unit is further configured to determine a distribution quality indicator (Branch 0012 “ ECU is configured to combine signals from the first ultrasonic sensor and from the second ultrasonic sensor and to determine a MOG distribution of MOG ejected from the agricultural harvester”) representing 
a variation of the distribution of the crop residue (0039 “In another arrangement, the ECU 302 calculates a signal to be applied to the actuator 202 based upon the comparison performed in step 406 to achieve an unequal distribution of the MOG on the ground”) along 
a width of the header (Branch fig 2).

	Regarding claim 14, Branch teaches A combine harvester comprising: 
a header for harvesting a crop of a field (Branch fig 1 [harvesting header 108]);
	a threshing (Branch 0023 “Inside the agricultural harvester 100, the crop is threshed”) and chopping system (Branch 0024 “chopper 122”) for separating a crop residue from the harvested crop (Branch 0023 “feederhouse 106 conveys crop gathered by the agricultural harvesting head 108 rearward and into the body of the agricultural harvester 100. Inside the agricultural harvester 100, the crop is threshed, separated, and cleaned by mechanisms 109. The now-clean grain falls downward into an auger trough 110. An auger 112 disposed in the auger trough 110 carries the material to the right side of the agricultural harvester 100 and deposits the grain in the lower end of a grain elevator 114. ”; 0001 “The invention relates to agricultural vehicles with residue spreaders”);
	a spreading system for spreading the crop residue onto the field (Branch fig 2; 0043 “spread crop ”);
	and a monitoring system for separating a crop residue from the harvested crop (Branch 0022 “FIG. 4 is a flowchart of the functions performed by the MOG sensing system of FIG. 3 ”);
	a spreading system for spreading the crop residue onto the field (Branch 0012 “ ECU is configured to combine signals from the first ultrasonic sensor and from the second ultrasonic sensor and to determine a MOG distribution of MOG ejected from the agricultural harvester”); and
	a monitoring system comprising (Branch 0022 “FIG. 4 is a flowchart of the functions performed by the MOG sensing system of FIG. 3 ”):
	a sensing system configured to (Branch 0030 “MOG sensing system 300”):
	provide one or more measurement waves, intersecting a flow of crop residue discharged by the spreading system (Branch 0033 “A portion of the ultrasonic signal is reflected back to the first ultrasonic sensor 204 by the cloud of MOG. The magnitude of this portion depends upon the thickness and/or density of the cloud of MOG. ”), the one or more measurement waves determining 
a two-dimensional measurement area (Branch fig 2 [ultrasonic sensors sends results of measured MOG sensing data corresponding to a two-dimensional measurement area]); and
	receive a plurality of response waves reflected from the measurement area (Branch 0033 “The greater the thickness and/or density of the cloud of MOG, the greater the magnitude of the reflected portion. First ultrasonic sensor 204 is configured to receive this reflected portion”);
	a processing unit (0038 “ECU 302 ”) comprising 
an input terminal configured to receive a response signal of the sensing system (Branch 0028 “The ECU 302 also comprises signal conditioning circuits configured to receive the signals from the first ultrasonic sensor 204”), the response signal representative of the plurality of response waves reflected from the measurement area (Branch 0033 “A portion of the ultrasonic signal is reflected back to the first ultrasonic sensor 204 by the cloud of MOG.”), the processing unit configured to 
	determine, based on the response signal, a density and (Branch 0033 “A portion of the ultrasonic signal is reflected back to the first ultrasonic sensor 204 by the cloud of MOG. The magnitude of this portion depends upon the thickness and/or density of the cloud of MOG. ”);
	wherein the measurement area is at (Branch 0033 “This ultrasonic signal is directed toward and travels outward into the cloud of MOG flying through the air on the left side of the agricultural harvester 100”; 0038 “In step 406, the ECU 302 compares the signals from the first ultrasonic sensor 204 in the second ultrasonic sensor 206 and determines, based upon this comparison, whether the MOG is spread more to the right or more to the left behind the agricultural harvester 10”).
While Branch discloses, “[0044] The ECU 302 in this arrangement can be coupled to the chopper motors to vary the relative speeds of the motors and therefore the relative distribution of MOG to the left and to the right.”, Branch does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Middelberg teaches a combine harvester measuring velocity distribution (Middelberg p.2 “measured density and velocity distribution of the grit on the field surface ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MOG sensing system and method of Branch to include the spreading material distribution system and method of Middelberg.  One would have been motivated to do so in order to advantageously distribute grit more reliably (Middelberg p.2).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Middelberg merely teaches that it is well-known to incorporate the particular velocity measurements.  Since both Branch and Middelberg disclose similar combine harvesting systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Baumgarten teaches  wherein the measurement area is at an end of a trajectory of the crop residue from the spreading system to a deposit area (Baumgarten 0021 “In this context, in a partial strategy, the driver assistance system measures the mass of the proportional crop flow exiting the spreading device and the area percentage of the ground upon which the sensed portion of the crop flow is spread, and determines the crop distribution on the area percentage of the ground from these measurements”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MOG sensing system and method of Branch and the spreading material distribution system and method of Middelberg to include the combine harvester system and method of Baumgarten.  One would have been motivated to do so in order to advantageously improve the spreading of the crop flow from harvester (Baumgarten 0022).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Baumgarten merely teaches that it is well-known to incorporate the particular crop flow measurement.  Since both the previous combination and Baumgarten disclose similar combine harvesting systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 15, Branch in view of Middelberg and Baumgarten teach The combine harvester according to claim 14.
Branch further teaches wherein the processing unit of the monitoring system is further configured to generate a control signal for controlling the spreading system, based on the density and velocity distribution of the crop residue over the deposit area (Branch fig 4; 0039 “Thus, if the ultrasonic sensors indicate that too much MOG is going to the left, the ECU 302 signals the actuator to steer the MOG more to the right.” [adjusting the actuator to steer the MOG to a desired distribution corresponds to a control signal for the spreading system]).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branch et al. (US-20150264864 hereinafter Branch) in view of Middelberg et al. (DE-102014014049 hereinafter Middelberg) and Baumgarten et al. (US-20180084718 hereinafter Baumgarten) as applied to claim 1 above, and further in view of Pickett et al. (US-20160195505 hereinafter Pickett).

	Regarding claim 7, Branch in view of Middelberg and Baumgarten teach The monitoring system according to claim 1, 
	Branch in view of Middelberg does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Pickett teaches measuring the volume of a substance applied to a field (Pickett 0014 “An applicator may include a drivable vehicle, such as a tractor that is equipped with a tank or container for holding the treatment. An applicator may also take the form of a towable or tow-behind that is configured to hold and apply seed, fertilizer, pesticide, etc. An applicator typically includes a number of controls that allow the operator to adjust, for example, the flow rate of the material to be applied to a field or crop. The flow or spread rate may be measured in terms of weight or volume of a substance that is applied to a field or crop within a measure of time”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify MOG sensing system and method of Branch and the spreading material distribution system and method of Middelberg and the combine harvester of Baumgarten to include the system and method for an application to a crop of Pickett.  One would have been motivated to do so in order to advantageously increase the probability of optimal results (Pickett 0009).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Pickett merely teaches that it is well-known to incorporate the particular volume measurements.  Since both Branch in view of Middelberg in view of Baumgarten and Pickett disclose similar combine harvesting systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
McPeek et al. (US-20170016870) discloses “Systems, and methods for controlling a modular system for improved real-time yield monitoring and sensor fusion of crops in an orchard are disclosed. According to some embodiments of the invention, a modular system for improved real-time yield monitoring and sensor fusion may include a collection vehicle, a modular processing unit, a volume measurement module, a three-dimensional point-cloud scanning module, an inertial navigation system, and a post-processing server (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                                                                                                                                                                                         
/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648